Title: [Diary entry: 24 October 1786]
From: Washington, George
To: 

Tuesday 24th. Mercury at 53 in the Morning—68 at Noon and 66 at Night. Clear, calm, and extremely pleasant all day.  Mr. Drayton and Mr. Izard set out after breakfast on their rout to South Carolina. I remained at home all day, being prevented from going up to Abingdon to Meet Mrs. Washington according to promise by the above company. Entered into articles of agreement and bonds for the performance of the Covenants with John Robertson for the Plantation I lately leased of Mrs. French, and on which he lives. Sent up to Abingdon for a young Bull of extraordinary make for which I had exchangd and given a young heifer of the same age.